 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11    KEITH A. THOMAS,                            Case No. CV 21-02433 JAK (RAO)
12                        Plaintiff,
13          v.                                    ORDER ACCEPTING REPORT
                                                  AND RECOMMENDATION OF
14    THE SECRETARY OF THE                        UNITED STATES MAGISTRATE
      UNITED STATES DEPARTMENT                    JUDGE
15    OF VETERANS AFFAIRS,
16                        Defendant.
17

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended
19   Complaint, the Magistrate Judge’s Report and Recommendation (“Report”), and all
20   other records and files herein. The time for filing objections to the Report has passed,
21   and no objections have been filed. The Court hereby accepts and adopts the findings,
22   conclusions, and recommendations of the Magistrate Judge.
23         Accordingly, IT IS ORDERED that the § 1983 claims that were previously
24   dismissed with leave to amend are now dismissed without leave to amend.
25   ///
26   ///
27   ///
28   ///
 1         It is further ORDERED that the reference to the Magistrate Judge for pretrial
 2   purposes is vacated. The assigned Magistrate Judge is redesignated as the discovery
 3   Magistrate Judge.
 4   DATED: June 23, 2021
 5

 6
                                           JOHN A. KRONSTADT
                                           UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
